DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Currently claims 1-6, 10-13 and 21-23 are pending with claims 12-13 withdrawn from consideration. Claims 1-6, 10-11 and 21-23 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0078333 of Zhan et al in view of US 2006/0201823 of Zdeblick et al and US 6,558,231 of Taylor.
As to claims 1-2 and 21, Zhan discloses an apparatus comprising:
a power source such that the power source applies a voltage (including a pulsed voltage/current), for making current for electrochemical machining flow, between the tool electrode and the workpiece such that the workpiece is an anode (Zhan, [0013], [0016] and Fig. 1),
a tool electrode such that the tool electrode is arranged apart from the workpiece and is capable of being scanned relatively along a surface direction of the workpiece (Zhan, [0013] - [0015] and [0033]), 
an electrolytic solution supply section such that the electrolytic solution supply section supplies electrolytic solution for electrochemical machining between the tool electrode and the workpiece (Zhan, [0013] and [0018]), and 
a controller such that the controller is a computer which is configured to control the parameters of the power supply (Zhan, [0016] – [0017] and [0024]).

    PNG
    media_image1.png
    622
    533
    media_image1.png
    Greyscale

In one embodiment, Zhan teaches the power supply can be a pulsed DC pulse generator, thus only utilizing forward current to facilitate the machining operation (Zhan, [0016]).
As seen in Fig. 1, a tool electrode (16) is utilized and connected to a power supply (14), electrolyte supply (15) and controller (13).
Zhan does not specifically state that the controller is a charge controller that is a function generator. Zhan also does not disclose the specific pulse waveform application times to disclose the claimed invention.
Zdeblick teaches of electrochemical machining operations (Zdeblick, Abstract).
Zdeblick additionally teaches that the system includes a controller which sends commands to the power supply so as to adjust the properties of the electrical current produced by the power supply including voltage, amperage, pulse width, etc. so as to optimize the electrochemical machining process (Zdeblick, [0028] – [0030] and [0035]
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhan as per Zdeblick so as to utilize a controller that is configured to adjust the operational parameters of the power supply in order to optimize/modulate the electrochemical machining process.
Zhan in view of Zdeblick do not teach the specific pulse waveform to disclose the claimed invention.
Taylor teaches of electrochemical machining processes (Taylor, Abstract).
Taylor additionally teaches that pulse off times or reverse times can be optimized and controlled to be between 10 microseconds and 500 milliseconds such that the control of the overall pulse parameters facilitates optimal removal processes of the electrochemical machining process (Taylor, col 5 line 1 thru col 6 line 62 and Figs. 2 and 3). Taylor also teaches the duty cycle is no greater than 50% such that they on time is between 0.1 microseconds to 100 microseconds (Taylor, col 5 lines 38-56).
As Taylor discloses controlling the duty cycle and parameters (on and off times) that correspond to those disclosed by Applicant (see [0107] – [0118] in published application) one of ordinary skill in the art would expect the results to be the same (i.e. confinement of elution of workpiece and electrical double layer effect). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhan in view of Zdeblick as per Taylor so as to utilize and optimize the pulse width of the waveform in order to facilitate optimal removal during the electrochemical machining process.

It is further noted that as this is an apparatus claim set, the way in which the claims are disclosed, as long as the prior art reference apparatus is capable of being programmed in the desired manner, it would be obvious to be able to configure the apparatus as such (see MPEP 2114 I and II). 
If this was a method claim, the prior art apparatus would actually have to perform the desired process steps.
As to claim 3, Zhan in view of Zdeblick and Taylor teach to the apparatus of claim 2.
Zhan in view of Zdeblick and Taylor discloses the structural components of the apparatus, therefore the way in which it is used does not differentiate the claimed invention over the prior art (See MPEP 2114 I and II).
As to claim 10, Zhan in view of Zdeblick teach to the apparatus of claim 1.
It is noted that within a device, the workpiece is not considered in relation to the device and its patentability. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115).
 As to the claim, Zhan discloses the workpiece is a bladed disk (thus a curved component) such that the electrode is capable of being any distance therefrom, thus being so small as to have the area be constant regardless of the curvature (Zhan, [0033] and Fig. 3).
As to claim 11, Zhan in view of Zdeblick and Taylor teach to the apparatus of claim 1.
Zhan in view of Zdeblick discloses the structural components of the apparatus, therefore the way in which it is used does not differentiate the claimed invention over the prior art (See MPEP 2114 I and II).
Additionally Zhan and Zdeblick teach the controller controls the operational parameters of the machining process, thus disclosing the controller being configured to perform the desired process (see rejection to claim 1 above).
As to claim 22, Zhan in view of Zdeblick and Taylor teach to the apparatus of claim 21.
Zhan additionally teaches the controller controls the relative movement of the tool electrode (Zhan, [0015] – [0017]).
Thus the references disclose the use of the tool electrode at a desired scanning speed.

Claims 1-3, 10, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0101479 of Luo et al in view of US 7,741,576 of Trimmer et al.
As to claims 1 and 21, Luo teaches an apparatus comprising: 
a power source such that the power source applies a voltage (including a pulsed voltage/current), for making current for electrochemical machining flow, between a tool electrode and a workpiece such that the workpiece is an anode (Luo, [0019] – [0021] and Fig. 1
an electrolytic solution supplier for supplying an electrolytic solution for electrochemical machining between the tool electrode and the workpiece (Luo, [0026] – [0028]), and 
a controller such that the controller is a computer and comprises a pulse generator (Luo, [0038] – [0039]).

    PNG
    media_image2.png
    527
    801
    media_image2.png
    Greyscale

Luo does not specifically teach the tool electrode is capable of being scanned relatively along a surface direction of the workpiece. Lou also does not disclose the specific pulse waveform application times to disclose the claimed invention.
 Luo references Trimmer as a known reference in relation to HSEE techniques (Luo, [0030]).
Trimmer discloses that both the tool electrode and workpiece can be moved relative to each other to facilitate the electromachining process (Trimmer, col 5 lines 16-22 and col 6 lines 46-50
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo as per Trimmer so as to be capable of moving the tool electrode in relation to the workpiece in order to change the location of the machining process and thus facilitate the overall electrochemical machining process.
Taylor teaches of electrochemical machining processes (Taylor, Abstract).
Taylor additionally teaches that pulse off times or reverse times can be optimized and controlled to be between 10 microseconds and 500 milliseconds such that the control of the overall pulse parameters facilitates optimal removal processes of the electrochemical machining process (Taylor, col 5 line 1 thru col 6 line 62 and Figs. 2 and 3). Taylor also teaches the duty cycle is no greater than 50% such that they on time is between 0.1 microseconds to 100 microseconds (Taylor, col 5 lines 38-56).
As Taylor discloses controlling the duty cycle and parameters (on and off times) that correspond to those disclosed by Applicant (see [0107] – [0118] in published application) one of ordinary skill in the art would expect the results to be the same (i.e. confinement of elution of workpiece and electrical double layer effect). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lou in view of Trimer as per Taylor so as to utilize and optimize the pulse width of the waveform in order to facilitate optimal removal during the electrochemical machining process.
It is further noted that as this is an apparatus claim set, the way in which the claims are disclosed, as long as the prior art reference apparatus is capable of being 
If this was a method claim, the prior art apparatus would actually have to perform the desired process steps.
As to claim 2, Luo in view of Trimmer and Taylor teach to the apparatus of claim 1.
Luo teaches the power supply can be a pulsing power supply and that the controller is a function generator that can control the on/off cycle of the system (Luo, [0037] – [0039]).
As to claim 3, Luo in view of Trimmer and Taylor teach to the apparatus of claim 2.
Luo in view of Trimmer discloses the structural components of the apparatus, therefore the way in which it is used does not differentiate the claimed invention over the prior art (See MPEP 2114 I and II).
As to claim 10, Luo in view of Trimmer and Taylor teach to the apparatus of claim 1.
It is noted that within a device, the workpiece is not considered in relation to the device and its patentability. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115).
As to claim 11, Luo in view of Trimmer and Taylor teach to the apparatus of claim 1.
Luo in view of Trimmer discloses the structural components of the apparatus, therefore the way in which it is used does not differentiate the claimed invention over the prior art (See MPEP 2114 I and II).
As to claim 22, Lou in view of Trimmer and Taylor teach to the apparatus of claim 21.
Lou additionally teaches the controller controls the relative movement of the tool electrode (Lou, [0020] and [0037]).
Thus the references disclose the use of the tool electrode at a desired scanning speed.

Claims 4-6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Zdeblick and Taylor or Luo in view of Trimmer and Taylor as applied to claim 1 above, and further in view of US patent 6,402,931 of Zhou et al.
As to claims 4-6 and 23, Luo in view of Trimmer or Zhan in view of Zdeblick teach to the apparatus of claim 1.
Luo in view of Trimmer or Zhan do not teach the power supply uses alternating current.
Zhou teaches of electrochemical machining methods and apparatuses that utilize modulated reverse electric current (Zhou, Abstract).
Zhou additionally teaches utilizing a modulated reverse machining process such that a power source uses alternating current to produce a more efficient, uniform and effective machining process (Zhou, col 5 line 59 thru col 8 line 7
Zhou also teaches the control of the system as per claims 5, 6 and 23 (Zhou, col 8 lines 40-67 and Fig. 1).

    PNG
    media_image3.png
    319
    541
    media_image3.png
    Greyscale

Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Zhan in view of Zdeblick or Luo in view of Trimmer as per Zhou so as to utilize the modulated reverse process to produce a more efficient, uniform and effective machining process from the apparatus at hand.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Applicant argues that the amended claims put structure into the apparatus and that the prior art references do not disclose the specific reason/intended use of how the piece of the apparatus is being utilized.
These arguments are not persuasive because they disclose the intended use of the apparatus at hand. There is no structural differentiation between the prior art reference and the claimed reference (see MPEP 2114 I and II).
As the prior art references disclose being capable of being programmed to have both on and off times (as well as reverse times as per claims 4-6), one of ordinary skill in the art would find obvious to control/optimize the prior art apparatus operational conditions (power supply parameters) to facilitate optimal material removal. All the language of the outcome of the control of the power supply/waveform generator are a result of the control. Thus if the prior art apparatus at hand is capable of being controlled in the same way as that of the claimed invention, the claimed invention is obvious in view of the prior art apparatus.
As to Applicant’s arguments of the combination of Taylor with the other references, Applicant argues that one of ordinary skill in the art would not be motivated to combine Taylor as it does not scan the tool electrode. However, as Taylor discloses an advantage of controlling the pulse parameters, one of ordinary skill in the art utilizing pulse parameters (as done in Zhan or Lou) would find obvious the optimization of the parameters as per Taylor.
Again it is noted these are apparatus claims, not method claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794